        Case 1:13-cv-07789-LGS Document 1353 Filed 10/04/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE FOREIGN EXCHANGE BENCHMARK
RATES ANTITRUST LITIGATION
                                                     No. 1:13-cv-07789-LGS




       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
     ISSUANCE OF A HAGUE CONVENTION REQUEST FOR INTERNATIONAL
           JUDICIAL ASSISTANCE TO TAKE TESTIMONY OVERSEAS

       Pursuant to Federal Rule of Civil Procedure 28(b)(2) and 28 U.S.C. §1781(b)(2), Plaintiffs

respectfully move the Court to issue a Request for International Judicial Assistance Pursuant to

the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or

Commercial Matters (“Letter of Request”) to take testimony overseas of Mr. James Witt pursuant

to the Federal Rules of Civil Procedure. Mr. Witt resides in the U.K. and is a former FX trader in

London for Defendant UBS.1

       During the class period, Mr. Witt participated in numerous multibank chat rooms with FX

traders from competitor banks. Mr. Witt’s knowledge of information discussed in those chat

rooms, how the information was then used by FX traders, and whether those discussions impacted

FX prices are all highly relevant to Plaintiffs’ claims and his testimony is necessary for a fair

determination of these proceedings. Because Mr. Witt resides in the U.K., and is outside of the

Court’s subpoena power, only by a Letter of Request will Plaintiffs be able to secure Mr. Witt’s

testimony for use at trial. For those reasons, as more fully explained below, the Court should issue




1
       “UBS” refers to UBS AG, UBS Group AG, and UBS Securities LLC.
        Case 1:13-cv-07789-LGS Document 1353 Filed 10/04/19 Page 2 of 8



the Letter of Request, which is attached as Exhibit A to the Declaration of Michael D. Hausfeld in

Support of Plaintiffs’ Motion for Issuance of a Hague Convention Request for International

Assistance to Take Testimony Overseas (“Hausfeld Decl.”).

                                           ARGUMENT

I.     COURTS ROUTINELY ISSUE REQUESTS TO PERMIT PARTIES TO TAKE
       EVIDENCE IN FOREIGN COUNTRIES

       Rule 28(b)(2) of the Federal Rules of Civil Procedure and 28 U.S.C. §1781(b)(2) grant the

Court the authority to issue a letter of request seeking the assistance of a foreign court in securing

the testimony of a non-party witness located overseas. See Elliot Assocs., L.P. v. Republic of Peru,

No. 96 Civ. 7917, 1997 WL 436493, at *2 (S.D.N.Y. Aug. 1, 1997) (“Application for a letter of

request to take testimony pursuant to the Hague Convention is an appropriate mechanism for

obtaining discovery of a non-party witness in a foreign country.”). “Courts routinely issue such

letters where the movant makes a reasonable showing that the evidence sought may be material or

may lead to the discovery of material evidence.” See Netherby Ltd. v. Jones Apparel Grp., Inc.,

No. Civ. 04-7028, 2005 WL 1214345, at *1-2 (S.D.N.Y. May 18, 2005) (ordering issuance of

letter rogatory to Canada to permit production of documents and the taking of depositions); Elliot

Assocs., 1997 WL 436493, at *2 (granting plaintiff’s request for letters rogatory to take testimony

in the United Kingdom).

II.    THE EVIDENCE SOUGHT BY PLAINTIFFS IS RELEVANT TO THEIR
       CLAIMS

       In Section 10 of the Letter of Request, Plaintiffs identify 10 core topics for Mr. Witt’s

deposition. The testimony of Mr. Witt concerning each of these topics is relevant to Plaintiffs’

claims that Defendants conspired to fix FX prices.

       Mr. Witt’s background and employment, as well as his knowledge of the FX market, are

relevant to establishing the foundation for Mr. Witt to testify about additional topics concerning


                                                  2
        Case 1:13-cv-07789-LGS Document 1353 Filed 10/04/19 Page 3 of 8



the alleged conspiracy. (See Hausfeld Decl., Ex. A (Letter of Request), Sec. 10, Topics A–B.)

Additionally, Mr. Witt’s testimony is relevant to Plaintiffs’ allegations that FX traders had strong

social and professional ties with traders at co-conspirator banks, which created incentives and

opportunities for collusion. (See Hausfeld Decl., Ex. A-2, ¶ 118.) Mr. Witt is a former FX trader

in London and Zurich for Defendant UBS. (Hausfeld Decl. ¶ 19.) He was responsible for trading

European and other currencies during the Class Period. (Id.) His actions as an FX trader at UBS

during the Class Period are relevant to Plaintiffs’ claims.

       Mr. Witt’s testimony regarding his communications with FX traders from other Defendants

from 2007 through 2013, including the use of multibank chat rooms is relevant to prove the alleged

conspiracy to fix FX prices. (See Hausfeld Decl., Ex. A (Letter of Request), Sec. 10, Topics C–E.)

Plaintiffs allege that Defendants communicated directly with each other through the daily use of

multiple chat rooms to share market-sensitive information with competitors. The Court ruled that

these chats are direct evidence akin to the “recorded phone call in which two competitors agreed

to fix prices at a certain level.” (Hausfeld Decl., Ex. A-3, at 12.) Incriminating chat room names

support the inference they were used for anticompetitive purposes. (Id. at 13.)

       Beginning as early as 2007 and continuing through at least 2013, Mr. Witt was an active

participant in multibank chat rooms with FX traders from both the non-settling Defendant, Credit

Suisse, and settling Defendants, including without limitation,




                                                  3
         Case 1:13-cv-07789-LGS Document 1353 Filed 10/04/19 Page 4 of 8



                                                                                    (Hausfeld Decl.

¶ 20.)

         Plaintiffs have attached representative chat transcripts in which Mr. Witt participated as

Exhibits to the Hausfeld Declaration. (See Hausfeld Decl., Exs. B–Q.) These chats include, for

example,

                                                               (Hausfeld Decl., Ex. I). Mr. Witt also

participated in chat rooms with Credit Suisse traders. For instance, in



            (Hausfeld Decl., Ex. B.)

         Mr. Witt’s testimony regarding his chat room communications is relevant to demonstrate

his knowledge of the conspiracy, including the meanings of his communications, his understanding

of what FX traders communicated to each other, and how he used that information to trade FX on

behalf of UBS. Mr. Witt’s testimony also is necessary to explain at trial communications through

other media for which written evidence does not exist, such as text messages and phone calls.

         Mr. Witt’s testimony regarding his knowledge of UBS’s policies regarding electronic

communications, sharing information, and antitrust compliance is relevant to Plaintiffs’ claims.

(See Hausfeld Decl., Ex. A (Letter of Request), Sec. 10, Topics F–G.) Plaintiffs intend to prove

either that Defendants lacked compliance measures to prevent the conspiracy and/or knew of

violations of compliance policies and failed to prevent them. Accordingly, Mr. Witt’s testimony

concerning his knowledge of FX traders complying (or not complying) with UBS’s internal

policies is relevant to establishing the existence of a conspiracy.

         Mr. Witt’s testimony regarding his own and UBS’s profit and loss in FX is relevant to show

a motive to conspire both at the corporate and the individual trader level. (See Hausfeld Decl., Ex.




                                                  4
Case 1:13-cv-07789-LGS Document 1353 Filed 10/04/19 Page 5 of 8
Case 1:13-cv-07789-LGS Document 1353 Filed 10/04/19 Page 6 of 8



                            Telephone: 202-540-7200
                            Facsimile: 202-540-7201
                            mhausfeld@hausfeld.com
                            rgambhir@hausfeld.com
                            tkearns@hausfeld.com
                            ngiddings@hausfeld.com
                            slafreniere@hausfeld.com

                            HAUSFELD LLP
                            MICHAEL P. LEHMANN
                            CHRISTOPHER L. LEBSOCK
                            BONNY E. SWEENEY
                            600 Montgomery Street, Suite 3200
                            San Francisco, CA 94111
                            Telephone: 415-633-1949
                            Facsimile: 415-693-0770
                            mlehmann@hausfeld.com
                            clebsock@hausfeld.com
                            bsweeney@hausfeld.com

                            CHRISTOPHER M. BURKE (CB-3648)
                            WALTER W. NOSS (WN-0529)
                            KRISTEN M. ANDERSON (pro hac vice)
                            STEPHANIE A. HACKETT (pro hac vice)
                            KATE LV (pro hac vice)
                            600 West Broadway, Suite 3300
                            San Diego, CA 92101
                            Telephone: 619-233-4565
                            Facsimile: 619-233-0508
                            cburke@scott-scott.com
                            wnoss@scott-scott.com
                            kanderson@scott-scott.com
                            shackett@scott-scott.com

                            SCOTT+SCOTT, ATTORNEYS AT LAW, LLP
                            DAVID R. SCOTT (DS-8053)
                            JOSEPH P. GUGLIELMO (JG-2447)
                            DONALD A. BROGGI (DB-9661)
                            PETER A. BARILE III (PB-3354)
                            SYLVIA M. SOKOL (SS-0317)
                            THOMAS K. BOARDMAN (TB-0530)
                            The Helmsley Building
                            230 Park Avenue, 17th Floor
                            New York, NY 10169
                            Telephone: 212-223-6444
                            Facsimile: 212-223-6334



                               6
Case 1:13-cv-07789-LGS Document 1353 Filed 10/04/19 Page 7 of 8



                            drscott@scott-scott.com
                            jguglielmo@scott-scott.com
                            dbroggi@scott-scott.com
                            pbarile@scott-scott.com
                            ssokol@scott-scott.com
                            tboardman@scott-scott.com

                            Interim Co-Lead Counsel




                               7
Case 1:13-cv-07789-LGS Document 1353 Filed 10/04/19 Page 8 of 8
